Rejoinder
Claims 1-3, 5-7, 12, 13, 15-20, 24 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-10, 14 and 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Lin J. Hymel on 3/4/2021.
The application has been amended as follows: 
The claims: 
1.	(Currently amended) A core material, suitable for use in a closed mold system, based on at least one fibrous web containing a foam-structure within the web, said foam-structure being formed of a plurality of members comprising expandable microspheres that are separated from each other by channels and at least one binder, wherein said core material has a compression-resistance of greater than 40% at a pressure of 4 bar and at a temperature that is greater than or equal to 80 °C, wherein the expandable microspheres have an activation temperature of at least 140 °C and a shape of an oblate spheroid, and wherein the binder and expanded microspheres are present in a dry weight ratio of more than 12 to 1.

2.	(Previously presented) The core material according to claim 1 having a compression-resistance of greater than 40% at a pressure of 4 bar and a temperature that is greater than or equal to 120 °C.

3.	(Previously presented) The core material according to claim 1, wherein said compression-resistance is greater than 60 %.

4.	(Canceled)

5.	(Previously presented) The core material according to claim 1, wherein said fibrous web is impregnated with a thermosetting polymer.

6.	(Previously presented) The core material according to claim 1, having a free volume of less than 60%.

7.	(Previously presented) The core material according to claim 1, having a thickness of less than 1 mm.

8.	(Currently amended) A method , wherein the fibrous web comprises a foam-structure within the web, said foam-structure being formed of a plurality of members comprising said expanded microspheres that are separated from each other by channels and at least one binder, wherein said core material has a compression-resistance of greater than 40% at a pressure of 4 bar and at a temperature that is greater than or equal to 80 °C, wherein said microspheres have an activation temperature of at least 140 °C and a shape of an oblate spheroid, and wherein the binder and expanded microspheres are present in a dry weight ratio of more than 12 to 1.

9.	(Currently Amended) The method 

10.	(Currently Amended) The method 

11.	(Canceled)

12.	(Previously presented) The core material according to claim 1, obtainable by a method comprising introducing unexpanded microspheres into a fibrous web using at least one binder, followed by expanding the introduced unexpanded microspheres while restricting the expansion of the microspheres in a direction orthogonal to the plane of the core material.



14.	(Currently Amended) A method 

15.	(Previously presented) The core material according to claim 2, wherein the temperature is greater than or equal to 140 °C.

16.	(Previously presented) The core material according to claim 1, wherein the microspheres have an activation temperature between 150 and 220 °C.

17.	(Previously presented) The core material according to claim 16, wherein the activation temperature is between 155 and 175 °C.

18.	(Previously presented) The core material according to claim 5, wherein the thermosetting polymer comprises polyacrylate.

19.	(Previously presented) The core material according to claim 6, wherein the free volume is less than 40%.

20.	(Previously presented) The core material according to claim 7, wherein the thickness is less than 0.9 mm.

21.	(Canceled) 

22.	(Canceled)

A method 

24.	(Previously presented) The core material according to claim 12, wherein the unexpanded microspheres are expanded by applying heat and applying pressure in a direction orthogonal to the plane of the core material.

25.	(Previously presented) The core material according to claim 24, wherein the pressure is applied by calendaring.

26.	(Canceled)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Of the references of record, the most pertinent is WO 2004/028776 (hereinafter “WO’776”).  
WO’776 discloses a core material suitable for use in a closed mold system comprising at least one fibrous web having a plurality of expanded microspheres dispersed therein (p 20, lines 5-20).  The microspheres have an activation temperature of from 120oC to 190oC (p 15, lines 15-20).  The core material has a free volume of less than 80% overlapping the claimed range (p 13, lines 20-25).  Since expansion of the microspheres disclosed in WO’776 is not restricted in any direction, the expanded micropsheres fail to take a shape of an oblate spheroid as presently claimed.  As such, there is no basis to reasonably support a compression-resistance of greater than 40% oC would be present.  That is in line with the declaration of Robert Johannes Hijman filed on 2/18/2021.  
In particular, the test submitted in the declaration has demonstrated the core material of WO’776 exhibits a compression-resistance of 32% at a pressure of 4 bar and at a temperature of at least 80oC (thickness-pressure graph).  That is below the range required by the claim. 
  Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a core material with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788